United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cape Canaveral, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0010
Issued: June 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 1, 2018 appellant filed a timely appeal from a September 13, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
left shoulder conditions are causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 5, 2018 appellant, then a 46-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed left shoulder pain overexerting her body

1

5 U.S.C. § 8101 et seq.

performing her federal employment duties. She first became aware of her condition on
December 28, 2017 and attributed it to her employment on that date.
In a development letter dated February 21, 2018, OWCP informed appellant that additional
factual and medical evidence was needed to establish her occupational disease claim. It advised
her of the type of evidence needed and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit additional evidence. Appellant did not respond.
By decision dated March 28, 2018, OWCP denied appellant’s claim finding that she had
not provided a description of the claimed work activities she believed caused her condition.
On April 18, 2018 OWCP received a March 19, 2018 response to the factual questionnaire
from appellant in which she described her employment activities. Appellant alleged that
maneuvering boxes from her mail vehicle, pulling the parking brake, pushing carts of parcels, as
well as continually turning and reaching while processing mail for eight hours a day for 13 years
had caused or contributed to her left shoulder condition. She also implicated repetitive
movements, constant lifting, and constantly sitting in an upright position as contributing to her
daily left shoulder pain.
On March 7, 2018 appellant underwent a left shoulder magnetic resonance imaging scan
which demonstrated a full-thickness tear of the anterior supraspinatus tendon with joint effusion.
On April 19, 2018 appellant provided a limited portion of an appeals form with a
checkmark indicating that she was requesting reconsideration.2 She also provided additional
medical evidence. On April 13, 2018 Dr. Ramsey C. Kinney, an orthopedic surgeon,
recommended a left shoulder diagnostic arthroscopy for rotator cuff repair and subacromial
decompression. Appellant also provided April 9, 2017 physical therapy notes. On April 25, 2018
Dr. Kinney completed a form report and diagnosed left shoulder chronic degeneration of the
rotator cuff. He noted that appellant’s left shoulder condition had existed for years, but worsened
in the last five months.
On June 22, 2018 appellant requested reconsideration of the March 27, 2018 OWCP
decision. She resubmitted medical evidence previously of record.
By decision dated September 13, 2018, OWCP modified the March 28, 2018 decision to
reflect that appellant had established the factual components of her claim. However, it further
found that she had not submitted sufficient medical evidence to establish causal relationship
between the accepted factors of her federal employment and her diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
2
In a letter dated June 12, 2018, OWCP informed appellant that as the portion of the appeals form was not signed
or dated no further action would be taken.

2

time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit the
following: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the identified
employment factors.
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based upon a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainly, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
claimant’s specific employment factors.9 The belief of a claimant that a condition was caused or
aggravated by the employment is not sufficient to establish causal relation.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed left shoulder conditions are causally related to the accepted factors of her federal
employment.
Appellant submitted April 13, and 25, 2018 reports from Dr. Kinney diagnosing left
shoulder chronic degeneration of the rotator cuff. Dr. Kinney failed to offer an opinion on the
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

20 C.F.R. § 10.5(q).

7

E.V., Docket No. 18-1617 (issued February 26, 2019).

8

Id.

9

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

cause of appellant’s diagnosed conditions. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.11 These reports, therefore, are insufficient to establish appellant’s
claim.
Appellant submitted March 7, 2018 left shoulder diagnostic test results in support of her
claim. The Board has held, however, that diagnostic studies are of limited probative value as they
do not address whether the employment activities caused any of the diagnosed conditions.12 Such
diagnostic reports are therefore insufficient to establish appellant’s claim.
Appellant also provided April 9, 2017 physical therapy notes. The Board has held that
medical reports signed solely by a physical therapist are of no probative value as these health care
providers are not considered physicians as defined under FECA and are therefore not competent
to provide medical opinions.13 Consequently, this evidence is also insufficient to establish
appellant’s claim.
As noted above, appellant bears the burden of proof to establish the essential elements of
her claim. The Board finds that she has not met her burden of proof to establish that her diagnosed
conditions were causally related to the accepted factors of her federal employment.
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed left shoulder conditions are causally related to the accepted factors of her federal
employment.

11

Supra note 7; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).
12

Supra note 7; J.S., Docket No. 17-1039 (issued October 6, 2017).

13

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). T.R., Docket No. 18-1272 (issued
February 15, 2019); J.M., 58 ECAB 448 (2007) (physical therapists are not considered physicians under FECA).

4

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

